         Case 3:18-cv-00437-HZ        Document 115   Filed 08/31/20   Page 1 of 7




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                              Case No. 3:18-cv-00437-HZ
GUARDIANS, and NATIVE FISH
SOCIETY,                                               PARTIES’ PROPOSED SCHEDULES
                                                       FOR REMEDY PHASE
                       Plaintiffs,

       v.

U.S. ARMY CORPS OF ENGINEERS
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,
         Case 3:18-cv-00437-HZ           Document 115     Filed 08/31/20     Page 2 of 7




       The Court ordered the parties to file a proposed schedule for remedy proceedings by

August 31, 2020 (ECF No. 112). The parties disagree regarding the schedule for remedy

proceedings and so provide their separate proposals for the Court’s consideration.

Plaintiffs’ Proposal:

       Plaintiffs do not disagree with Federal Defendants’ general framework for the remedy

proceedings, but are concerned that their proposed schedule and potential discovery procedures

will delay a remedy in this case and prevent much-needed help to Upper Willamette River

(UWR) Chinook salmon and steelhead, as has been the U.S. Army Corps of Engineers’ tactic for

the last decade.   In order to move forward expeditiously to try and achieve implementation of

new measures as soon as possible to attempt to alleviate harm to UWR Chinook and steelhead,

Plaintiffs propose the following schedule:

   •   Plaintiffs file remedy proposal                                      Sept. 25, 2020

   •   Federal Defendants file a notice identifying the items in Plaintiffs’
       proposal that they agree to implement, if any                         Oct. 9, 2020

   •   Plaintiffs file opening brief                                        Oct.16, 2020

   •   Status conference with the Court to discuss FRE 706 expert(s).     Oct. 19-23, 2020.
       Parties will then confer about experts and provide names to the Court
       within three weeks of the status conference.

   •   Defendants and Defendant-Intervenors file response briefs            Nov. 20, 2020

   •   Plaintiffs file reply brief                                          Dec. 18, 2020

   •   Deadline for parties to complete discovery, including depositions Feb. 19. 2021
       of FRE 706 expert(s).

   •   Status conference with the Court to discuss outstanding matters      Feb. 26 2021

   •   Evidentiary Hearing                                                  mid-March




PARTIES’ PROPOSED SCHEDULES FOR REMEDY PHASE
         Case 3:18-cv-00437-HZ          Document 115       Filed 08/31/20      Page 3 of 7




       Plaintiffs believe this schedule will move the remedy phase forward expeditiously while

allowing for limited discovery prior to a possible evidentiary hearing. First, if Plaintiffs provide

their remedy proposal by September 25, Defendants would have it almost two months prior to

their response deadline. This timing would match what Defendants have proposed for that

interval (October 9 to November 30). And Defendants would have five weeks between

Plaintiffs’ opening brief and their response. In contrast, Defendants are allowing only 2.5 weeks

for Plaintiffs’ reply brief and rebuttal declarations. Plaintiffs’ schedule is more equitable while

still allowing for completion of briefing by the end of the year.

       Second, Federal Defendants object to notifying the Court which of Plaintiffs’ proposed

measures the Corps intends to implement. They do not explain why such a response is

inequitable or burdensome if the Corps actually intends to implement some of Plaintiffs’

measures. Indeed, that would alleviate the need for the parties to include those measures in their

briefing. Given the Corps’ history here, Plaintiffs want to be sure that anything the Corps

commits to do is documented under oath and incorporated into a Court Order.

       Third, Plaintiffs recognize that depositions are likely warranted prior to an evidentiary

hearing, but also want to ensure that discovery is not used as a delay tactic. Therefore, they

request the Court order that any discovery be narrowly tailored to address remedy. Plaintiffs do

not object to a deadline for an expert report from the FRE 706 expert but leave up to the Court

and the appointed expert(s) the deadline for that report, providing that it is at least four weeks

prior to the close of discovery. Finally, Plaintiffs request the Court set dates for an evidentiary

hearing in mid-March to be sure that these remedy proceedings do not stretch into next summer.

Plaintiffs expect up to one week may be needed for such a hearing. If after briefing is completed

the parties determine they prefer having oral argument rather than an evidentiary hearing, it




PARTIES’ PROPOSED SCHEDULES FOR REMEDY PHASE
         Case 3:18-cv-00437-HZ         Document 115        Filed 08/31/20      Page 4 of 7




would be easy to convert time from the hearing into an oral argument.

       In sum, Plaintiffs do not disagree with most of Federal Defendants’ general proposal but

believe that earlier deadlines and a set date for an evidentiary hearing are necessary to prevent

this phase from stretching on longer than necessary and delaying actions needed to benefit UWR

Chinook and steelhead.

Federal Defendants’ Proposal:

       Plaintiffs initially proposed a briefing schedule followed by the option or potential for

discovery. As outlined below, Federal Defendants disagreed and believed that the schedule

should account for both discovery and an evidentiary hearing, particularly in light of the Court’s

decision to appoint a Federal Rule of Evidence 706 expert(s). Plaintiffs subsequently revised

their position, which reduces the differences between the parties’ schedules. Federal Defendants

nonetheless request that the Court adopt their proposed schedule because the schedule: (1) does

not artificially compress the time Federal Defendants need to respond to Plaintiffs’ remedy

proposal and therefore prejudice the government’s ability to fully and fairly respond to Plaintiffs’

remedy filings; (2) accounts for mandatory procedures applicable to Rule 706 experts, including

a deadline for the expert to advise the parties of its findings (a procedure absent from Plaintiffs’

schedule); and (3) provides a reasonable time for expert and standing discovery, without unduly

delaying the proceedings.

       A few additional points merit discussion. First, while Plaintiffs initially reserved their

right to seek discovery and now ask for discovery to be limited, the use of a Federal Rule of

Evidence 706 expert requires an opportunity for expert discovery.1 Federal Defendants do not


1
  As stated at the August 27, 2020 status conference, Federal Defendants object to the use of a
Federal Rule of Evidence 706 expert or experts in this case. Among other reasons, the concerns
that often trigger the use of Rule 706 experts are absent in this case, which involves sophisticated

PARTIES’ PROPOSED SCHEDULES FOR REMEDY PHASE
         Case 3:18-cv-00437-HZ          Document 115        Filed 08/31/20      Page 5 of 7




waive the procedural protections afforded by Rule 706 and thus request an opportunity to seek

discovery of any Rule 706 expert. Federal Defendants also request the opportunity to conduct

discovery on Plaintiffs’ experts and standing declarants during remedy proceedings. Expert and

standing discovery allows both parties to obtain information and test the credibility of the

parties’ witnesses before the evidentiary hearing, and Federal Defendants believe these

procedures are important to the full and fair resolution of any remedy request. Federal

Defendants proposed schedule also is reasonable. The declarations and evidence submitted with

the parties’ briefs function as the expert reports, witness lists, and exhibit lists required under

Federal Rule of Civil Procedure and therefore will streamline remedy procedures while also

providing the Court and any Rule 706 expert with information and evidence required to evaluate

Plaintiffs’ remedy request.

       Second, Federal Defendants’ schedule contemplates an evidentiary hearing. An

evidentiary hearing would allow the parties to present live testimony for the Court’s

consideration and also will provide an opportunity for the Court to question the witnesses. This

process will enable the Court to better understand the significant issues that will be presented

during remedy proceedings. Moreover, Federal Defendants do not waive the right to cross-

examine any Federal Rule of Evidence 706 expert(s). Therefore, an evidentiary hearing may be

necessary. While it is possible that the parties and Court conclude after briefing that an

evidentiary hearing is not required, Federal Defendants believe it is prudent to plan for an


government and non-governmental parties. Further, the parties and their experts are capable of
engaging in procedures that can be inform and educate the Court without the added costs and
resources associated with Rule 706 experts. See, e.g., FJC, Manual for Complex Litigation §
11.51 (4d Ed.) (a court “should consider whether there are adequate alternatives to such an
appointment, such as directing the parties to clarify, simplify, and narrow the differences
between them”). The Court overruled these objections. Federal Defendants therefore are
providing a proposed schedule that contemplates the use of Rule 706 experts, while preserving
its objections to the use of the experts.

PARTIES’ PROPOSED SCHEDULES FOR REMEDY PHASE
         Case 3:18-cv-00437-HZ         Document 115        Filed 08/31/20    Page 6 of 7




evidentiary hearing now.


Federal Defendants’ proposed schedule:

    1. October 9, 2020 - Plaintiffs file a proposed remedy order with the Court detailing the
       exact injunction/remedy Plaintiffs are seeking in this case.2

    2. October 16, 2020 - Plaintiffs file their opening remedy brief with the Court, with any
       supporting declarations or evidence.

    3. _________, 2020 - status conference on Federal Rule of Evidence 706 experts. The
       parties will then confer about names of such expert(s) and supply names to the Court
       within three weeks of the October status conference.3

    4. November 30, 2020 - Defendants and Defendant-Intervenors file response briefs with the
       Court, including any supporting declarations or evidence.

    5. December 18, 2020 - Plaintiffs will file their reply brief.

    6. Jan. 15, 2020 - The Federal Rule of Evidence 706 Court-appointed expert(s) will advise
       the parties of any findings the expert(s) have made in a written report.

    7. March 2, 2021 - deadline for the parties to complete standing and expert discovery as
       well as depose the Federal Rule of Evidence 706 Court-appointed expert(s).

    8. March 8, 2021 or as soon thereafter as convenient for the Court – status conference to
       address timing for final exhibit and witness lists, any motions in limine, evidentiary
       hearing dates and procedures, and deadlines for any post-hearing briefs.


2
  In their revised schedule, Plaintiffs propose a separate process whereby they file a proposed
remedy and Federal Defendants respond with measures they intend to implement. But before the
Court even ruled on the merits, the Corps had developed numerous interim measures with the
National Marine Fisheries Service that govern during the remainder of the consultation process.
As such, there is no need for additional judicial procedures to discern the measures the Corps
will implement during the remainder of the consultation and environmental review processes.
3
  Federal Defendants respectfully request the opportunity to nominate more than one expert
(depending on the specialties that may be needed to review and resolve Plaintiffs’ motion for
relief). Further, Federal Defendants request that the Court establish procedures for the parties to
formally object to any contested appointment if the parties cannot agree on whether a potential
expert is “neutral” and review and comment on the procedures applicable to, and conveyed to,
the Court-appointed expert(s).

PARTIES’ PROPOSED SCHEDULES FOR REMEDY PHASE
      Case 3:18-cv-00437-HZ   Document 115        Filed 08/31/20   Page 7 of 7




     Dated: Aug. 31, 2020     Respectfully submitted,


                               /s/Lauren M. Rule
                              Lauren M. Rule (OSB #015174)
                              Elizabeth H. Potter (OSB #105482)
                              ADVOCATES FOR THE WEST
                              3701 SE Milwaukie Ave, Suite B
                              Portland, OR 97202
                              Tel: (503) 914-6388
                              lrule@advocateswest.org
                              epotter@advocateswest.org

                              Attorneys for Plaintiffs


                              JEAN E. WILLIAMS, Deputy Assistant Attorney General
                              SETH M. BARSKY, Chief
                              S. JAY GOVINDAN, Assistant Chief

                              /s/ Kaitlyn Poirier
                              KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                              U.S. Department of Justice
                              Environment and Natural Resources Division
                              Wildlife and Marine Resources Section
                              Ben Franklin Station, P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Tel: (202) 307-6623
                              Fax: (202) 305-0275
                              kaitlyn.poirier@usdoj.gov

                              /s/ Michael R. Eitel
                              MICHAEL R. EITEL, Senior Trial Attorney
                              U.S. Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              999 18th Street, South Terrace 370
                              Denver, Colorado 80202
                              Telephone: (303) 844-1479
                              Fax: (303) 844-1350
                              Email: michael.eitel@usdoj.gov

                              Attorneys for Federal Defendants




PARTIES’ PROPOSED SCHEDULES FOR REMEDY PHASE
